DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,273,967; and claims 1-20 of U.S. Patent No. 10,875,697. Although the claims at issue are not identical, they are not patentably distinct from each other because each claim a material storage and transport system comprising a storage tray, a hinged lid, and a releasable strap adapted to extend across a bottom of the container.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anatro (US 5209392 A) in view of Flatley (US 9586716 B2).
Regarding claims 1-2 and 9, Anatro teaches a recyclable pizza box comprising a material storage tray, forming an open-top storage volume defined by a bottom (14) and walls (16/48/72/74) extending up from the bottom along a perimeter of the bottom; and a hinged lid (12) that is integrally connected to one of the walls (see Figures 1-2).  Anatro lacks a releasable strap.
Flatley teaches a carrying handle for a pizza box that is a releasable strap (see Figures 6-9).  Examiner notes that this strap extends across an underside of the bottom of the box to be carried in a secured configuration; and the releasable strap comprises a first and second strap element (11/12) engaged with one another (see Figures 7-9).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Anatro’s pizza box to include a releasable carrying strap in order to provide a convenient means for securely transporting the pizza box (Flatley; Col 2 lines 40-50).  
Regarding claim 10, Anatro, as modified above, teaches a box wherein the first end wall comprises a pull tab (Anatro; 22) opening and a pull tab strip extends through the pull tab opening to form a pull tab outside the material storage tray.

7.	Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anatro in view of Flatley as applied to claim 1 above, and further in view of Marom (US 2007/0051651 A1).
Regarding claim 3, Anatro, as modified above, discloses the claimed invention except for a molded sample carrier held within the carton.  Marom teaches an environmental packaging comprising a sample carrier (5), and further comprising at least one sample secured to a sample support substrate by a molded sheet (see Par. 0026).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to further modify Anatro’s box to be used for carrying a molded internal receptacle tray in order to securely hold and transport sensitive articles (Marom; see Par. 0003).
Allowable Subject Matter
8.	Claims 4-8 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734